It gives me 
great pleasure to congratulate Ambassador Ganev of Bulgaria on his election to 
the presidency of the forty-seventh session of the General Assembly. We are 
confident that he will conduct the work of the session wisely and effectively 
and we take satisfaction in the bonds of friendship and mutual cooperation 
between our two countries. 
I should like on this occasion to pay tribute to Ambassador Samir Shihabi 
for the sagacious leadership and courage he demonstrated in presiding over the 
forty-sixth session of the General Assembly. He indeed deserves our deep 
thanks and appreciation. 
I have pleasure also in extending warm greetings to the 
Secretary-General, Mr. Boutros Boutros-Ghali. We commend the resolve and 
ability he has shown in steering the work of the Organization over the short 
period of time that has passed since the start of his mandate and his declared 
intent to make the United Nations more compatible with the political changes 
that have taken place in international politics and the resultant increasing 
demands upon the Organization in the areas of peace-keeping, peacemaking, 
development and humanitarian assistance. 
I am duty bound to extend our esteem and appreciation also to 
Mr. Javier Perez de Cuellar, the former Secretary-General of the United 
Nations, for his able leadership of the Organization's work for 10 years and 
for the sincere concern he showed over the suffering of Lebanon during its 
protracted agony. 

Lebanon, a founding Member of the United Nations, welcomes the new Member 
States and considers their membership to be an enhancement of the 
Organization's universality, credibility and significance. 
Over the past few years, the world witnessed a series of historic events 
that have led to a fundamental transformation in international relations. 
With the collapse of ideological barriers, the cold war has come to an end and 
thus dialogue, cooperation and realism have taken the place of confrontation, 
alliances and mutual mistrust. New States have emerged, many political 
systems have changed, and some States have opted for more open economic 
policies. 
Throughout the world, all of this has generated a feeling of movement and 
given rise to expectations and optimism. These changes and new realities have 
had a direct impact on the status of the United Nations and its role in 
dealing with regional and international problems as the atmosphere of dentente 
has created more and better opportunities for the Security Council to deal 
more effectively with world problems and to adopt resolutions and implement 
them. The increased need for the United Nations system and its mechanisms has 
necessitated the structural modernization of the Organization in order for it 
to improve its performance at all levels. 
The dramatic transformations that have taken place in the world have 
provided humanity with an opportunity to tackle its economic and social 
problems and to move forward towards the building of a better world, based on 
a collective commitment to peace, interdependence in the face of crises and 
partnership in working for development and progress. 
While the Middle East region still continues to suffer from its chronic 
problems, a gleam of hope has appeared in the midst of the world's changing 

realities. A serious peace initiative has shaped up, starting with the 
convening in Madrid of a special peace conference on the Middle East on 
30 October 1991, under the auspices of the United States of America and the 
then Soviet Union. 
In response to the letter of invitation from the co-sponsors of the 
conference, and on the basis of the United States letter of assurances which 
specified the necessity of fully implementing Security Council resolution 
425 (1978) and of fully respecting and preserving Lebanon's independence, 
sovereignty and territorial integrity within its internationally recognized 
borders, Lebanon has participated in the peace conference wholeheartedly and 
with clear determination. By so doing, Lebanon has committed itself, 
irrevocably, to the pursuance of the peace process within the principles and 
parameters upon which it has been based and through which the process is 
expected to achieve its objectives, especially the objective of comprehensive, 
durable and just peace, and the settlement of the the Arab-Israeli conflict in 
all its aspects and with all its complexities. 
Lebanon cannot help but be involved in this process of comprehensive 
peace on the basis of Security Council resolutions 242 (1967) and 338 (1973), 
and the land-for-peace formula. Given its history, cultural heritage and 
geographic location, Lebanon, since time immemorial, has played a major and 
outstanding role in the cultural development of this important region to which 
it belongs and of which it is an integral part. It influences what happens in 
the region and is greatly influenced thereby. Hence, Lebanon's complete 
solidarity with its Arab brethren and its involvement, side by side with them, 
in the search for real peace. 
 
We must recall here that Lebanon has borne and continues to bear the 
consequences of the ongoing Arab-Israeli conflict. Let me mention, in this 
context, a few of the major aspects: 
First, the presence of hundreds of thousands of Palestinians in Lebanon. 
In this respect, let us reaffirm, once more, our total and absolute rejection 
of the settlement of Palestinians on the soil of Lebanon. This is against our 
national interest, on the one hand, and, on the other, contravenes the 
principle of self-determination. 
Secondly, the Israeli attack against Beirut International Airport on 
28 December 1968. Thirdly, the invasion of southern Lebanon by the Israeli 
army in 1978. Fourthly, the massive full-scale Israeli invasion of Lebanon in 
1982, which reached Beirut itself, the only Arab capital ever occupied by 
Israel. Fifthly, no less than 150,000 fatalities and more than 400,000 
injured or disabled over the past 16 years of bloody events in Lebanon, in 
addition to the billions of dollars worth of material damage resulting from 
destruction and devastation not to mention the human misery resulting from 
migration and displacement. 
 
Sixthly, the continued occupation by Israel of parts of Lebanon's territory in 
the south and the western Bekaa. That occupation in itself, together with the 
attendant Israeli practices and acts of aggression, constitutes flagrant 
violations of the principles and norms of international legality. 
Herein lies the importance of implementing Security Council resolution 
425 (1978), which calls for Israel's complete withdrawal from the occupied 
Lebanese territories. Lebanon has always emphasized the need to implement 
that resolution through the mechanism referred to in Security Council 
resolution 426 (1978), as Israel's withdrawal from all occupied Lebanese 
territories would create the propitious conditions for Lebanon to regain its 
strength and stability, so that it may contribute fully and effectively to the 
peace process and, subsequently, carry out faithfully and scrupulously the 
commitments resulting from that process. 
We believe that if Israel were to allow the United Nations Interim Force 
in Lebanon (UNIFIL) to perform its significant role properly, as mandated by 
the Security Council, UNIFIL would be able to discharge its mandate more 
effectively and successfully. 
To enable UNIFIL to do that would be to reaffirm and highlight the 
increasingly important role of the United Nations in peace-keeping. Hence our 
call for demonstrating the prime importance of the participation of the United 
Nations in the peace process as it is the accredited representative of 
international legality whose relevant resolutions constitute the very 
foundations of the peace process. 
The Lebanese army which has been reorganized and regrouped on a sound and 
effective basis has regained its ability to perform its duty in extending the 
authority of the Lebanese State over our entire national territory, up to 
the internationally recognized Lebanese borders. The Lebanese authorities are 

prepared to shoulder their full responsibilities with regard to the 
maintaining of law and order and ensuring that the south of the country 
becomes an oasis of peace and security under the rule of law and in 
cooperation with UNIFIL. 
The Lebanese delegation to the peace conference has received assurances 
from the Israeli delegation in the name of its Government to the effect that 
Israel does not have any territorial ambitions or designs on the land and 
waters of Lebanon. This gives us hope that Israel will translate those 
assurances into concrete actions by withdrawing completely from all the 
Lebanese occupied territories. 
Lebanon strongly believes in the right of all parties to mutual security, 
provided that the security of any one party is not achieved at the expense of 
another's. 
Proceeding from the foregoing, we declare from this rostrum and before 
this Assembly that the Lebanese Government and people are fully committed to 
the peace process and are determined to go ahead, regardless of the 
difficulties. We shall spare no effort in ensuring success for the peace 
process so that it may achieve its lofty goals. We in Lebanon attach great 
importance to the peace talks and realize that their success will be in the 
interest of all. We are aware also that to proceed in the opposite direction 
will be a blunder for which the region and the whole world would pay very 
dearly indeed. 
The Lebanese Government continues to address the tremendous problems and 
to face up to the challenges that confront Lebanon after years of devastating 
strife. It has taken major steps towards rebuilding its constitutional 
institutions in accordance with the Taif Agreement and, for the first time in 
20 years, has organized national parliamentary elections. 
 
The main task that now faces the Lebanese Government is that of 
rebuilding the infrastructure of basic services and the vital sectors of the 
economy. Our economic sectors still suffer from the destruction caused by war 
and invasion, and the Lebanese people continue to feel the horrendous effects 
of galloping inflation due to the decline in the purchasing power of the 
national currency. The State budget is in the grip of a huge deficit owing to 
the loss of basic sources of national income such as tourism and the service 
sector. Regional crises, the latest of which was that of the Gulf, have also 
had sharp negative repercussions on the country. 
The Lebanese still await the honouring of regional and international 
promises of help in revitalizing their national economy. The delay in 
supporting the reconstruction and development efforts that are already under 
way is very regrettable, particularly since in previous years hundreds of 
millions of dollars were poured into Lebanon to fuel the devastating strife 
and keep its flames alive. 
The revitalization of Lebanon's economy would be an excellent investment 
in the future of the region. Lebanon and the Lebanese have played a 
pioneering role in modernizing and developing the region, and they still have 
the dynamism and ambition to play anew that same constructive role. 
At this critical juncture the Lebanese economy is in urgent need of 
foreign financial and technical assistance, whether from fraternal or other 
friendly countries or from United Nations agencies and other organizations. A 
quick and effective investment in the order of billions of dollars is needed. 
Lebanese laws and regulations ensure for foreign capital funds and investments 
a free and open working atmosphere, the same atmosphere that, previously, had 
made Lebanon an important business and financial centre which attracted 
international investments and financial establishments of all kinds. 
 
We look forward to the establishment of the Arab and international fund 
for the reconstruction and development of Lebanon, as it represents the 
promised and effective initiative needed to revitalize the Lebanese economy 
and set it on course anew. 

Despite the disappearance of a considerable number of international 
problems, a number of national problems have re-emerged to take their place 
after having remained dormant for half a century. The disintegration of the 
Soviet Union and Yugoslavia and the resultant conflicts are prime examples. 
In this regard, we denounce and condemn the aggression against Bosnia and 
Herzegovina which targets that republic's very existence. This aggression has 
caused the death of tens of thousands of innocent victims and the displacement 
of hundreds of thousands of civilians. This tragedy requires decisive action 
on the part of the international community to stop the military operations, to 
preserve the independence and sovereignty of this young republic and to return 
all displaced persons to their homes and properties. We commend the 
humanitarian role of the United Nations Nations in providing relief assistance 
to the besieged towns in Bosnia and Herzegovina, in the face of considerable 
difficulties and dangers. 
Equally, we commend the sincere and persistent efforts made by the 
Organization and its specialized agencies to bring food supplies to the people 
of Somalia in their plight. We call upon the international community to 
redouble its efforts to put an end to the distressing human tragedy in that 
country. 
Thus far, the world economic situation and the relations between the 
developed and developing countries have not been positively affected by 
detente or by the political changes that have taken place in the world. The 
problems of foreign debt, the shortfall in development assistance, the rise in 
interest rates and the continued trade barriers all constitute serious 
obstacles to development in the South, whereas the developing countries are in 

urgent need for development if a decent standard of living were to be ensured 
for the overwhelming majority of mankind and if the prospects of world peace 
were to be guaranteed. 
The Rio de Janeiro Earth Summit last June highlighted the relationship 
between environment and development. There has been an increasing awareness 
over the past decades of the dangers that threaten the ecological balance and 
the future of life on the planet. The achievements of the summit were a 
promising start toward a series of wide ranging changes in the production and 
consumption patterns that countries must adopt with a view to avoiding 
climatic changes, depletion of the ozone layer, the spread of desertification, 
and air and water pollution as well as managing toxic wastes and radioactive 
materials. Here too, interdependence and shared responsibilities appear to be 
the only option available to us in our dealings with nature and in our 
attempts to achieve sustainable economic growth. While we welcome the 
resolutions adopted at the Rio Conference, we entertain the hope that the 
necessary funds will be made available to Agenda 21 for the 21st century, 
which will help ensure the well-being of future generations as well as the 
future of life on earth itself. 
The Government of Lebanon continues to pursue its policy of eliminating 
the traces of the tragic and devastating period that engulfed the country. 
During this year, we have managed to put an end to a problem that was 
associated with the name of Lebanon: I refer to the question of hostage 
taking. This solution was achieved thanks to the praiseworthy efforts of the 
Secretary-General and his personal representative, Mr. Picco, and with the 
cooperation of the parties concerned in the region. Lebanon has always 
 
condemned this phenomenon, for it contradicts the basic principles of law and 
human rights. Such abnormal practices never served or sought to serve the 
interests of Lebanon. Indeed Lebanon has always been their victim. 
For many years, the mention of Lebanon or "Lebanonization" evoked images 
of fragmentation, devastation and human misery. Today, however, despite all 
its difficulties and sufferings, Lebanon stands before the international 
community as an example of steadfastness, rebirth, creative coexistence, and 
diversity within unity. All of these qualities made Lebanon what it was in 
the past and what will make it what it will be in the future: an oasis of 
prosperity, openness and a beacon. This is our plan for the Lebanon of 
tomorrow. To realize it, we expect support and backing from our brethren in 
the region and from all of our friends in the world. 
